DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT102017000062455, filed on 06/07/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021, 12/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-11, the cited prior art of record does not teach or suggest apparatus over other claim features “an axially symmetrical configuration of the third outer conductor with respect to said inner conductor; said microwave circular polarizer further including a first rectangular waveguide port and a second rectangular waveguide port, that are coupled to the first outer conductor externally to the internal cavity; oriented orthogonally to the first longitudinal axis; positioned relative to one another so as to form a 90-degree angle with respect to said first longitudinal axis; and in signal communication with the internal cavity through, respectively, a first rectangular aperture and a second rectangular aperture formed through the first outer conductor; said microwave circular polarizer further including a first septum and a second septum; wherein said first septum is arranged on the first outer conductor inside the internal cavity and is positioned, relative to the first and second rectangular waveguide ports, so as to form, with each of said first and second rectangular waveguide ports, a respective 45-degree angle with respect to the first longitudinal axis; and wherein the second septum is arranged on the inner conductor inside the internal cavity and is positioned, relative to the first and second rectangular waveguide ports, so as to form, with each of said first and second rectangular waveguide ports, a respective 135-degree angle with respect to the first longitudinal axis.” as recited in claim 1.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art Calzuola [US 2021/0320415] who teaches The radiating element (1) comprises a septum polarizer (4) for transmitting and/or receiving a frequency band in a first polarization and for transmitting and/or receiving a frequency band in a second polarization that is orthogonal to the first polarization. Waveguides feeding the radiating elements have a fundamental mode cut-off frequency and a higher mode cut-off frequency.
The primary reason of allowances of the claims is improvement with an axially symmetrical configuration of the third outer conductor with respect to said inner conductor; said microwave circular polarizer further including a first rectangular waveguide port and a second rectangular waveguide port, that are coupled to the first outer conductor externally to the internal cavity; oriented orthogonally to the first longitudinal axis; positioned relative to one another so as to form a 90-degree angle with respect to said first longitudinal axis; and in signal communication with the internal cavity through, respectively, a first rectangular aperture and a second rectangular aperture formed through the first outer conductor; said microwave circular polarizer further including a first septum and a second septum; wherein said first septum is arranged on the first outer conductor inside the internal cavity and is positioned, relative to the first and second rectangular waveguide ports, so as to form, with each of said first and second rectangular waveguide ports, a respective 45-degree angle with respect to the first longitudinal axis; and wherein the second septum is arranged on the inner conductor inside the internal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844